Citation Nr: 1120660	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  08-17 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to May 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that granted service connection for tinnitus and bilateral hearing loss.  The Veteran has disagreed with the evaluations assigned for both tinnitus and bilateral hearing loss. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Regional Office (RO) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran originally submitted a claim for service connection for tinnitus and bilateral hearing loss in February 2007.  The RO denied the claim in an August 2007 rating decision, and the Veteran filed a timely notice of disagreement.  Following the issuance of a statement of the case, the Veteran appealed to the Board which, in an August 2010 determination, remanded the claim for additional development of the record.  

As noted above, by rating action dated February 2011, the AMC granted service connection for tinnitus and bilateral hearing loss.  A 10 percent rating was assigned for tinnitus, and a noncompensable evaluation was assigned for hearing loss.  The Veteran was informed of this decision in a letter sent by the AMC, and dated March 10, 2011.   That same day, the AMC issued a supplemental statement of the case addressing increased ratings for tinnitus and bilateral hearing loss.  

On April 7, 2011, a notice of disagreement was received at the St. Louis, Missouri RO.  The claim was certified to the Board on April 8, 2001.  By letter dated April 14, 2011, the Board informed the Veteran it had received his claims folder.  The notice of disagreement was apparently received at the Board on April 19, 2011.

By statute, a notice of disagreement must be filed with the activity which entered the determination.  38 U.S.C.A. § 7105(b)(1) (West 2002).  By regulation, a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another office, in which case, the notice of disagreement must be filed with the VA office that assumed jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2010).

It is not entirely clear what is meant by the phrase "unless notice has been received" in the context of 38 C.F.R. § 20.300; however, the Board finds that in the interest of fairness under VA's paternalistic adjudication system and after resolving any benefit of the doubt in favor of the Veteran under 38 U.S.C.A. § 5107(b), the Board can accept the NOD filed at the Board on April 19, 2011 because the Board had assumed jurisdiction over the applicable records by this date.  Therefore, the Board finds that the Veteran filed a timely NOD as to the issues of entitlement to increased ratings for bilateral hearing loss and tinnitus.

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

The Board acknowledges that the AMC issued a "supplemental statement of the case" in March 2011, addressing claims for increased ratings for tinnitus and bilateral hearing loss.  This was inappropriate inasmuch as the Veteran had not, at that time, submitted his notice of disagreement with the February 2011 rating action.  The Board also points out that under 38 C.F.R. § 19.31(a) (2010), in no case will a supplemental statement of the case be used to announce decisions by the agency of original jurisdiction on issues not previously addressed in the statement of the case.  Accordingly, the AMC must furnish the Veteran a statement of the case addressing the claims for increased ratings.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The RO/AMC should issue a statement of the case concerning the issues of increased ratings for tinnitus and bilateral hearing loss.  The appellant and his representative should be afforded the appropriate period of time to respond.  The claims folder should be returned to the Board only if the Veteran and/or his representative submits a timely substantive appeal on either issue.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



